DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 8/13//21.
	Applicant’s amendment to claims 1, 14 and 15 is acknowledged.
	Applicant’s cancellation of claims 11, 12 and 18-21 is acknowledged.
	Claims 1-10 and 13-17 are pending and claim 13 is withdrawn.
Claims 1-10 and 14-17 are subject to examination at this time.


Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

	Regarding the Double Patenting rejection:
	The double patenting rejection is being maintained.  Clarifying remarks are provided in the rejection below.  Specifically, the claims of copending Application No. 16/526632 are a “species” of the “generic” claims of the present application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/526632 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the present application claims can be found in copending Application No. 16/526632.  The difference between the present application claims and the copending Application No. 16/526632 claims lies in the fact that the copending application claims include many more elements and is thus much more specific.  
	Thus the invention of the claims of copending Application No. 16/526632 is in effect a “species” of the “generic” claims of the present application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the present application claims are anticipated by the claims of copending Application No. 16/526632, they are not patentably distinct.   See MPEP 804 (II)(B)(1) Anticipation Analysis.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim(s) 1-10 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US Publication No. 2017/0062352 A1 (from the IDS) in view of University of California, Berkeley, "Chapter 2:  Two-Terminal Resistors"  (2008)  (of record) and Stevenson, US Patent No. 6,424,234.

Choi teaches:
1. A semiconductor device, comprising (see figs. 1 and 5D): 
	a first layer structure (170); 
	a conductive structure (151-154; 554 in fig. 5D), coupled to the first layer structure; 
	a second layer structure (110+PCB, para. [0019]), disposed below the first layer structure and coupled to a ground (GND); and 
	a passive electronic component (586 in fig. 5D), coupled to the second layer structure, 
	wherein the conductive structure (151-154; 554 in fig. 5D) is installed vertically between the first layer structure and the second layer structure, and the conductive structure is coupled to a first pad (111 in fig. 1; 511d in fig. 5D) of the second layer structure, 
	wherein the passive electronic component (586 in fig. 5D) comprises a first terminal coupled to the first pad (511d left in fig. 5D) of the second layer structure and a second terminal coupled to a second pad (511d right in fig. 5D) of the second layer structure, and 
para. [0026])… See Choi at para. [0001] – [0049], figs. 1-8.

Regarding claim 1:
	Choi, in fig. 5D, appears to disclose the passive electronic component has two terminals, one on the left side and another on the right side (e.g. rectangular shapes).   The terminal on the left side is connected to ground (511d).  The terminal at the right side is connected to ground (511d) at the bottom and connected to the conductive structure (554) at the top.
	Choi does not expressly teach “wherein the passive electronic component has no more than one terminal directly electrically connected to the ground”.
	However, it would have been obvious to one of ordinary skill in the art to modify Choi’s fig. 5D such that “the passive electronic component has no more than one terminal directly electrically connected to the ground”, because this can be achieved by omitting one of the connections to the ground (511d) at the bottom.  
	MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, II.  Elimination of a Step or an Element and its Function indicates:  Omission of an essential element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  
	In the case of Choi, if one of ordinary skill in the art omits one connection to ground, the remaining elements still perform the same functions as before because Choi’s semiconductor device would still be able to function to protect again EMI since at least one terminal is connected to ground (e.g. see Choi at para. [0024] for EMI protection).
	Furthermore, making only one connection to each terminal in a two-terminal passive device is well known to one of ordinary skill in the art.  University of California, Berkeley, at page 

Further regarding claim 1:
	Choi teaches the passive electronic component may be a resistor, capacitor or inductor at para. [0022].
	Choi does not expressly teach “wherein the passive electronic component includes a resistor, capacitor and inductor connected in series”.

	In an analogous art, Stevenson, in fig. 4A-4B and fig. 9B, teaches a notch EMI filter comprising a resistor (R), capacitor (C) and inductor (I) connected in series.  See Stevenson at col 8, ln 14–25, col 9, ln 16–21, col 9, ln 60–67, col 10, ln 1–2. 
	Stevenson teaches the following advantage can be achieved:  “…the notch EMI filter can effectively attenuate the electromagnetic field of a powerful low frequency emitter which is outside the effective attenuation frequency range of the low pass filter, which is itself effective at filtering a broad range of higher frequencies.”

	Choi further teaches:
2. The semiconductor device as claimed in claim 1, wherein the passive electronic component comprises at least one resistive device (e.g. Obvious to one of ordinary skill in the art the passive electronic component 586 in fig. 5D can comprise at least one resistive device based on disclosure at para. [0041], [0022]).

para. [0041], [0022]).

Regarding claim 4:
Choi’s passive electronic component forms part of a conductive wall (e.g. 151-154 in fig. 1; 554/586 in fig. 5D) that protects against EMI, para. [0026].
Choi is silent the passive electronic component is configured to provide a filtering function. However, the limitation “configured to provide a filtering function” is considered a functional limitation.  Since Choi’s device discloses the structure recited in the claim it is considered capable of the function “provide a filtering function”.
Furthermore, Stevenson teaches the passive electronic component (e.g. resistor, capacitor and inductor in fig. 4A-4B, fig. 9B) is configured to provide a filtering function (e.g. “notch EMI filter”).  See Stevenson at col 8, ln 14–25 and Abstract.

	Choi further teaches:
5. The semiconductor device as claimed in claim 1, wherein the conductive structure is a metal shrapnel, a via, a copper pillar or a metal wall, para. [0024], [0041].

6. The semiconductor device as claimed in claim 1, further comprising: a
	an aggressor functional block (e.g. one of semiconductor die 120 or 140 in fig. 1; either semiconductor die 120 or 140 can be RF blocks), 
para. [0023] – [0024], also see para. [0001] – [0002], para. [0026].

7. The semiconductor device as claimed in claim 1, further comprising: 
	an aggressor functional block, radiating the EMI signal block (e.g. one of semiconductor die 120 or 140 in fig. 1; either 120 or 140 can be RF blocks); and 
	a victim functional block (e.g. the other of semiconductor die 120 or 140 in fig. 1) 
	wherein the conductive structure (e.g. 554/586 in fig. 5D placed in position 152/153 in fig. 1) and the passive electronic component are placed in an area between the aggressor functional block and the victim functional block. 

8. The semiconductor device as claimed in claim 1, further comprising (see figs. 1 and 5D): 
	a shielding case (170, para. [0026]; and 
	a printed circuit board (110+PCB, para. [0019]), 
	wherein the first layer structure (170) is a top portion of the shielding case, and the second layer structure (110+PCB) is a portion of the printed circuit board, 
	wherein the shielding case (170) is placed on the printed circuit board (110+PCB_, and 
	wherein the conductive structure (151-154; 554 in fig. 5D) and the passive electronic component are placed inside of the shielding case (586 in fig. 5D), para. [0018] – [0026], para. [0041]. 

9. The semiconductor device as claimed in claim 8, (see figs. 1 and 5D) wherein the conductive structure (151-154; 554 in fig. 5D) is in physical contact with an inner surface of the top portion of the shielding case (170) and extends downward to reach the printed circuit board (110+PCB), and wherein the conductive structure (151-154; 554 in fig. 5D) has a length that is long enough para. [0018] – [0026], para. [0041]. 

10. The semiconductor device as claimed in claim 8, wherein the conductive structure (151-154; 554 in fig. 5D) is electrically connected to the first pad (111 in fig. 1; 511d in fig. 5D) and extends upward, and wherein the conductive structure (151-154; 554 in fig. 5D) has a length that is long enough for the conductive structure to be capable of being in physical contact with an inner surface of the top portion of the shielding case (170), para. [0018] – [0026], para. [0041]. 

Regarding claim 14:
	Choi teaches the limitations as applied to claims 1 and 8 above.

Regarding claim 15:
	Choi teaches the limitations as applied to claims 3 and 5 above.

Regarding claim 16:
	Choi teaches the limitations as applied to claims 6 above.

Regarding claim 17:
	Choi teaches the limitations as applied to claims 7 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Choi with the teachings of University of California, Berkeley because making only one connection to each terminal in a 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Choi with the teachings of Stevenson because “A novel electromagnetic interference (EMI) filter is designed to attenuate one or more specific frequencies in order to provide electromagnetic compatibility of an electronic device while in the presence of an electromagnetic emitter operating at the same or similar frequencies. The EMI filter of the present invention combines an EMI low pass filter with one or more "notch" EMI filters tuned to the specific frequencies of interest. When combined in this fashion, the notch EMI filter can effectively attenuate the electromagnetic field of a powerful low frequency emitter which is outside the effective attenuation frequency range of the low pass filter, which is itself effective at filtering a broad range of higher frequencies.”  See Stevenson at Abstract, also see col 1, ln 14–22.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
28 February 2022